
	
		I
		111th CONGRESS
		2d Session
		H. R. 6179
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Djou introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exempt employment in the mobile amusement industry
		  from the numerical limitation applicable to nonimmigrants provided status under
		  section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality
		  Act.
	
	
		1.Exemption from numerical
			 limitation for aliens employed in mobile amusement industryThe numerical limitation contained in
			 section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1184(g)(1)(B)) shall not apply to any nonimmigrant alien issued a visa or
			 otherwise provided status under section 101(a)(15)(H)(ii)(b) of such Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(b)) who is employed (or has received an offer of
			 employment) in the mobile amusement industry.
		
